Title: From George Washington to Samuel Hanson, 6 August 1788
From: Washington, George
To: Hanson, Samuel (of Samuel)



Sir,
Mount Vernon August 6th 1788

On my return home last night I found my Nephew Lawrence here—who said he was affraid to remain at your House and offered to shew me some bruises he had received. Being prepared for it, I was going this morning to correct him, but he begged so earnestly, and promised so faithfully that there should be no cause of complaint against him for the future that I have suspended the Punishment.
The letter which I have written to his Brother on the subject, is under this cover and open for your perusal—He is arrived at that age and size now as to be a fitter subject to be reasoned with than to receive corporal punishment. and my primary object in placing these boys with you, last, was that they (at least George) Should be treated more on the footing of Friendship, and as companians, tha[n] as mere School-boy’s—This, I hoped, would draw Georges attention to objects, and conversations, that would improve, and might contribute in a degree to wean him from boyish amusements—the influence of which would extend to Lawrence.
Necessary and decent Clothes they shall have no cause to complain for the want of; and if you, Sir, once a month, or oftener, would be so obliging as to inspect them, & let me know what they need I will take care that they shall be provided. A line from one of them, lodged at the Post, signifying their desire of sending things to my Taylor to repair will induce the occasunal call of a servant which may be sent to Town on other business—with esteem I am Sir Yrs &c.

Go. Washington

